DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2015/0351690 granted to Toth et al (hereinafter “Toth”). 
In reference to claim 1, Toth discloses a body physiotherapy machine [e.g. 0020] comprising: a body including a power input end configured to electrically connected with a power supply unit, a power processing unit electrically connected with the power input end so as to adjust electric currents from the power supply unit to produce electric physiotherapy energy, a processor connected with the power processing unit, an operation unit electrically connected with the processor, a display unit connected with the processor so as to display physiotherapy energy information, and a first output ends configured to output the electric physiotherapy energy [e.g. Figure 6]; and a conductive sphere member electrically connected with the first output end and configured to be held by a user so as to contact with the user directly or indirectly, thus sending the electric physiotherapy energy to the user [e.g. 0126].
In reference to claims 2 and 6, Toth discloses wherein the conductive sphere member includes a first pressure sensor electrically connected with the processor and configured to detect the pressure forced on the conductive sphere member so as to acquire a first pressure detecting result; the processor is configured to control the power processing unit based on the first pressure detected result so as to change the current value of the electric physiotherapy energy [e.g. 0034 and 0042].
In reference to claim 3, Toth discloses wherein the operation unit is configured to set power parameters of 15the electric physiotherapy energy, wherein the power parameters includes a current value, a voltage value, the current frequency, and an operating time [e.g. 0034].
In reference to claims 4 and 5, Toth discloses wherein the conductive sphere member has a detection unit configured to detect acupuncture points of the user and to acquire impedances of the acupuncture points; the processor is electrically connected with an acupuncture database and the display unit, wherein the acupuncture database has acupuncture data with respect to the acupuncture points, wherein the acupuncture data includes actual impedance data and diagnostic data; the processor is configured to compare detected impedance data with the actual impedance data, when the detected impedance data does not match with the actual impedance data, and the processor controls the display unit to display the diagnostic data and wherein the acupuncture database further has optimized output data with respect to the electric physiotherapy energy of the diagnostic data; the processor acquires the optimized output data according to the diagnostic data and controls the display unit to display the optimized output data with respect to the electric physiotherapy energy [e.g. 0212; it is noted the system of Toth may be used for acupuncture].
In reference to claims 7 and 8, Toth discloses wherein user's data is inputted by using the operation unit, and the body further includes a user database and the processor connected with the user database, wherein the user database has the parameter data with respect to user data, and the processor selects matching data from the parameter data of the user database based on the user data and controls the display unit to display the matching data and wherein the processor controls electric physiotherapy energy based on the matching data of the parameter data of the user database [e.g. 0103].
Allowable Subject Matter
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792